Title: To James Madison from John R. Smith, 3 February 1810
From: Smith, John R.
To: Madison, James


SirPhilada: Feby 3d: 1810
Mr. Robert Smith one of the Directors of the Bank of the United States who will hand this letter to you, is one of a Committee appointed by the Bank to proceed to the Seat of Government on the Subject of the renewal of their Charter.
He wishes Sir to pay his personal respects to you, & to communicate his sentiments freely on a Subject much involving the financial interests of the United States & which he is not the less anxious to promote from his very early & continued exertions through our revolutionary Cause.
Not having the honor of a personal acquaintance with you he requested a line from me mentioning his name & the object of his journey & from my knowledge of his truly respectable character & the known liberality with which every thing tending to the public welfare will always be received by you, I have taken the liberty of furnishing him with this letter. With Sentiments of the highest respect I have the honor to be Sir your very obedt: servt.
Jno: R: Smith
